 In the Matter of AMERICAN MARSH PUMPS,INC.andINTERNATIONALMOLDERS &FOUNDRY WORKERS UNION OF N. A. LOCAL 251In the Matter of AMERICAN MARSH PUMPS, INC.andINTERNATIONALASSN OF MACHINISTS LODGE No. 46Cases Nos. R-5470 and R-5471 respectively.Decided July 12, 1913Mr. G. Franklin Killeen,of Lansing, Mich., for the Company.Mr. Henry J. Murphy,ofDetroit,Mich., andMr.William E.Wiedenheck,of Battle Creek, Mich., for the I. A. M.Mr. Frank Voit,of Cincinnati, Ohio, andMr. E. M. Jarvis,of BattleCreek, Mich., for the Molders.Miss Muriel L. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitionduly filed byInternational Ass'n of Machinists LodgeNo. 46,herein called the I.A. M., and upon amended petition dulyfiled by InternationalMolders &Foundry Workers Union of N. A.Local 251, herein called the Molders, alleging that questions affectingcommerce had arisen concerning the representation of employees ofAmerican Marsh Pumps, Inc., Battle Creek,Michigan,herein calledthe Company,'the National Labor Relations Board provided for an ap-propriate consolidated hearing upon due notice before Robert J.Wiener, Trial Examiner.Said hearing was held at Battle Creek,Michigan,on June 1, 1943.The Company, the I.A. M., and theMolders 2 appeared,participated,and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.1By stipulation at the hearing the pleadings and other documents were corrected to setforth the name of the Company, as aboveP Pattern Makers' Association of Detroit and Vicinity(A F. L although served withnotice of hearing, did not appear51 N. L R. B., No. 57.263 264DECISIONS OF NATIONAL LABOR RELATION'S BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Marsh Pumps,Inc., is a Michigan corporation engaged inthe manufacture of various types of pumps for use by the UnitedStatesArmy,the United States Navy,United States Coast Guard, andLend-Lease Administration.During the year 1942 the Company'sprincipal purchases of raw material consisted of steel and othermetals.During that period the Company's purchases exceeded $500,-000, of which approximately 90 percent was shipped from pointsoutside the State of Michigan.During the same period the Company'ssales exceeded$1,000,000, of which approximately 95 percent wasshipped to points outside the State of Michigan.II. THE ORGANIZATIONS INVOLVEDInternational Ass'n of Machinists Lodge No. 46, is a labor organiza-tion, admitting to membership employees of the Company.International Molders & Foundry Workers Union of N. A. Local251, is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn or about March 15, 1943, the I. A. M. requested the Company torecognize it as the exclusive bargaining representative of certain cate-gories of the Company's employees and on or about March 20, 1943,the Molders requested recognition as exclusive bargaining representa-tive of the foundry workers.The Company has not granted eitherrequest._A statement of the Acting Regional Director, introduced into evi-dence at the hearing, indicates that the I. A. M. and the Molders eachrepresents a substantial number of employees in the unit each claimsto be appropriate .3We find that questions affecting commerce have, arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 , (6) and (7) of the National LaborRelations Act.$ The Acting Regional Director reported,that the I. A. M. submitted 164 designations,of which 157 bearing apparently genuine original signatures correspond with names onCompany's pay roll of April 16,1943, containing 269 names in the unit claimed by theIA. M.The Acting Regional Director also reported that the Molders submitted 31 designations,of which 30 bearing apparently genuine original signatures correspond with names on theaforesaid pay roll containing 47 names in the unit claimed by the Molders. IAMERIOAN MARSH PUMPS, INC.265IV.THE APPROPRIATE UNITSThe I. A. M. claims as appropriate a unit composed of the Com-pany's production and maintenance employees excluding those whowork in the foundry. The Molders requests a unit composed of theCompany's foundry employees.The Company contends that a plant-wide unit is appropriate.To support this contention the Companyadverts to the physical and managerial integration of the plant andits policy of utilizing the services of employees in each of the proposedunits for work in the other unit. The merits of these contentions andof the exclusion or inclusion of various employees alleged, to be super-visory, will be discussed below.The plant consists of a number of buildings, all of which are lo-cated on adjoining city blocks. Some of them are connected and someare not.The foundry, which is situated in a separate building, isconnected with one of the buildings in the unit claimed by the I. A. M.The lowest plant official whe exercises common supervision overboth the foundry and machine-shop departments is the plant superin-tendent.There is a separate foundry superintendent whose super-visory authority extends over the whole foundry and is limited to it.Each of the machine-shop departments is supervised by a foremanwho has no authority over any work performed in the foundry.It further appears that heat is poured in the foundry for about 2hours on 3 days a week. On these occasions extra help is needed andfrom two to four men from the machine-shop departments have beenassigned to the foundry for these brief peak periods.The recordindicates that laborers or other persons without special skill do thisperiodic work in foundries which comprise an entire plant.Theonly employees in the I. A. M.'s proposed unit who work in thefoundry are maintenance employees doing repair work.Recentlysome of the foundry "employees have been employed in the machineshop for work of an unspecified but temporary nature.This ap-pears to be the extent of interchange between the two proposed units.Foundry employees perform work of a distinctive nature which,we have frequently held, renders appropriate a seperate unit, par-ticularlywhere only one labor organization desires it.The fore-going facts do not reveal any substantial reasons for departing fromour usual policy.Accordingly, we find that foundry employees con-stitute a separate unit.There remains for consideration the composition of the two units.A.TheI.A. M.'sunitThe unit claimed by the I. A. M. is composed of employees in vari-ous departments including machine rooms, toolrooms, assembly, 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDpainting and testing, shipping, and the stockroom.The I. A. M. de-sires the exclusion of clerical employees who work in the Company'soffice; employees in the engineering and drafting department, in thefoundry, and in the core room; and supervisory employees who per-form no manual work. The sole controversy relates to which em-ployees shall be excluded as supervisory. It appears that all theCompany's supervisory employees below the position of plant super-intendent do some manual work.The Company contends that theforemen and assistant foremen should be excluded from the unitwhile the I. A. M. desires that they be included since they are work-ing foremen and working assistant foremen.The record does not make clear the extent of the supervisory au-thority of these contested employees. It is conceded that the foremen"supervise" the men under them on the day shift. It appears that inaddition to laying out the work they have the power effectively torecommend changes in the, status of the employees under them.As-sistant foremen, found in large departments, work as ordinary em-ployees, during the day, and from 6 p. in. to midnight see that worklaid out by the foremen is done properly on the night shift.Thisappears to be the extent of their supervisory duties.We shall excludethe formen as supervisory employees.Assistant foremen will be in-cluded or excluded depending upon whether their duties fit the defi-nition of supervisory employees set forth below.We find that all production and maintenance employees of theCompany, but excluding foremen, and any other supervisory em-ployees with authority to hire, promote, discharge, descipline, orotherwise effect changes in the status of employees, or effectivelyrecommiend such action, office employees, and employees in the engi-neering and drafting department, foundry and core room, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.B. The Molders' unitThe unit desired by the folders is composed of "all employees ofthe foundry department except those wholly in charge of supervision."The foundry superintendent is the only such person and the Companyconcurs in this exclusion.The sole controversy concerns two allegedforemen whom the Company desires excluded and whom the Moldersclaims'should be included within the unit as having no substantialsupervisory authority.McCoolisan unusually experienced employee who occasionallyaids his coworkers.His status is no different from that of one Setter-bergwhom the Company concedes does not have supervisoryauthority. AMERICAN MARSH PUMPS, INC.267Wilsonis a working foreman in the core room, where he lays outthe work for his fellow employees.However, he spends a very smallportion of his time seeing that the other men do their work properly.He does not have the power effectively to recommend changes instatus of his fellow employees.We find that he has no substantialsupervisory authority and we shall include him and McCool withinthe unit.We find that employees of the Company's foundry department, in-cluding McCool and Wilson, but excluding the foundry superintend-ent and any other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIONWe shall direct that the questions concerning representation whichhave arisen be resolved by means of elections by secret ballot amongthe employees of the Company in the appropriate units who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Elections herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American MarshPumps, Inc., Battle Creek, Michigan, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Section 10, of said Rules and Regulations, among the em-ployees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding 268DECISIONS OF NATIONAL LABOR RE'LArrIONS BOARDany whohave since quit or been discharged for cause(1) to deter-mine whether or not production and maintenance employees of theCompany, excluding foremen,and any other supervisory employeeswith authorityto hire, promote,discharge,discipline,or otherwiseeffect changes in the, status of employees,or effectively recommendsuch action, office employees,employees in the engineering and draft-ing department,foundry and core room desire to be represented byInternational Ass'n of MachinistsLodgeNo. 46,for the purposes ofcollective bargaining; (2) to determine whether or not employeesof the Company's foundry department,including McCool and Wilson,but excluding the foundry superintendent and any other supervisoryemployeeswith authorityto hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action desire to be represented by InternationalMolders& Foundry Workers Union of N. A. Local 251,for the pur-poses of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Elections.